Citation Nr: 0402036	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  99-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment of Department of Veterans Affairs (VA) 
nonservice-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.  He died in October 1998.  The appellant is his widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefit sought on appeal, namely, 
the payment of VA burial benefits.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to payment of VA burial benefits has been 
obtained, and VA has satisfied the duty to notify the 
appellant of the law and regulations applicable to that claim 
and the evidence necessary to substantiate the claim.

1.  The veteran, who had military service from August 1944 to 
June 1946 died in October 1998.  

2.  At the time of the veteran's death, he had not filed a 
claim with VA and was not in receipt of compensation or 
pension benefits.

3.  The veteran was not discharged from active duty for a 
disability incurred or aggravated in the line of duty.

4.  At the time of the veteran's death, he was not 
hospitalized by VA.




CONCLUSION OF LAW

The criteria for payment of VA nonservice-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.1600, 3.1601 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks the payment of VA burial benefits for the 
burial of the veteran.  The appellant states that she should 
qualify for such payments because the veteran's home care at 
the time of his death was administered by a VA physician, and 
that such care equated to VA hospitalization for burial 
benefits purposes.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

Veterans Claims Assistance Act 

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal with the enactment of the "Veterans Claims Assistance 
Act of 2000" (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VA has issued regulations implementing 
the VCAA.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The Board finds that the record reflects the appellant has 
been fully informed of the requirements for establishing 
entitlement to nonservice-connected burial benefits.  The 
February 1999 statement of the case provided the appellant 
with adequate notice of what the law requires to award 
entitlement to nonservice-connected burial benefits.  In an 
April 2003 RO letter, the appellant was further provided 
adequate notice that VA would help her secure evidence in 
support of her claim if she identified that evidence.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO provided such notice in the April 2003 letter.  She 
was also asked to submit"[a]ny evidence which you believe 
will help support your claim."  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

Finally, the above noted documents provided the appellant 
with  the reasons why the RO concluded that the evidence of 
record was insufficient to award burial benefits, as well as 
notified her that she could submit additional evidence in 
support of her claim.  Thus, the appellant has been provided 
with notice of what VA was doing to develop the claim at that 
time, notice of what she could do to further support her 
claim, and notice of how her claim remained deficient.  

The Board notes that the appellant was not provided notice of 
the provisions of the VCAA prior to the initial unfavorable 
RO decision.  Id.  This is because the VCAA did not become 
law until after the initial unfavorable decision in this 
case.  The Board finds that the appellant has not been 
prejudiced thereby as she has been fully informed of the 
provisions of the VCAA as relevant to her claim.  She has 
also been afforded the opportunity to identify relevant 
evidence.  VA has also taken all appropriate action to 
develop this claim.  The appellant has not identified 
additional evidence following notice to her of the provisions 
of the VCAA.  The Board concludes that there is no prejudice 
to her claim and that the Board may now proceed to a 
decision.  She has clearly set forth her position supporting 
her claim.  There is no indication that she would have 
presented other evidence or argument had the VCAA been law 
prior to the initial RO decision in this case.  Id.

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
further developing this case for the accumulation of 
additional evidence.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  

Laws and Regulations

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2003).  The 
criteria for the payment of such burial benefits are set out 
in 38 U.S.C.A. § 2302 and 38 C.F.R. § 3.1600.  

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service connected, entitlement is 
based upon the following conditions:

(1)  At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2)  The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and (i) 
In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or 
pension effective prior to the date of the veteran's death, 
or (ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to date of death; or

(3)  The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines, (i) 
That there is no next of kin or other person claiming the 
body of the deceased veteran, and (ii) That there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.

38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600(b) (2003).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(c).  
The term "VA facility" means facilities over which VA has 
direct jurisdiction; government facilities for which VA 
contracts; and public or private facilities at which VA 
provides recreational activities for patients.  38 U.S.C.A. § 
1701(3) (West 2002).  

When a veteran while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for the purpose of examination, treatment, or care dies 
enroute, burial, funeral, plot, interment, and transportation 
expenses will be allowed as though death occurred while 
properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2003).

Analysis

The veteran died in mid-October 1998 and the appellant's 
application for burial benefits was received by VA later that 
month.  The veteran had not established entitlement to 
service connection for any disability during his lifetime and 
no claim for VA benefits was pending at the time of his 
death.

In support of her claim for burial benefits, the appellant 
stated that the veteran had transferred from a VA intensive 
care facility to his home shortly before his death.  She 
argues that he then underwent home health care under the 
supervision of his VA physician for several weeks until he 
ultimately died at home.  She argues that although the 
veteran died at home, his final treatment under the constant 
care of a VA physician equated to VA hospitalization, and she 
should qualify for burial benefits on that basis.  

As a preliminary matter, the Board notes that the appellant 
is a proper claimant for entitlement to VA burial benefits 
and has submitted a timely application.  38 C.F.R. § 3.1601. 

Here, the veteran did not die of a service-connected 
disability as he was not service connected for any disability 
at the time of his death.  Burial benefits are thus not 
warranted under the provisions of 38 C.F.R. § 3.1600(a).

The appellant seeks entitlement to nonservice-connected VA 
burial benefits.  The Board finds that the veteran's service 
during World War II would qualify the appellant for burial 
benefits but for the fact that other required factors, 
factors unrelated to service requirements, are not met.  At 
the time of his death, the veteran did not have a claim for 
VA benefits pending, nor was he in receipt of VA pension, 
compensation, or military retirement pay, and the appellant 
does not argue otherwise.  By the same token, the appellant 
does not assert, nor has it been found, that the veteran was 
discharged from active duty for a disability incurred or 
aggravated in the line of duty.  

It is the appellant's contention that a burial allowance 
should be paid because although the veteran was not under VA 
hospitalization at the time of his death, he was under home 
health care that was administered under the direction of a VA 
physician.  

Unfortunately, the law is clear on this point and 
dispositive.  Burial benefits may be paid based upon VA 
hospitalization only if a potentially qualifying veteran dies 
while properly hospitalized by VA in a VA facility or in a 
non-VA facility for hospital care under the authority of 
38 U.S.C.A. § 1703.  The term "VA facility" is clearly 
defined as a facility over which VA has direct jurisdiction; 
government facilities for which VA contracts; and public or 
private facilities at which VA provides recreational 
activities for patients.  38 U.S.C.A. § 1701(3) (West 2002).  
The veteran was at his home at the time of his death, and the 
appellant does not argue otherwise.  Under no reasonable 
interpretation would the veteran's home meet the legal 
definition of a "VA facility" for nonservice-connected 
burial benefits purposes.  Further, there is no evidence to 
suggest that the veteran's home could be considered a non-VA 
facility for such purposes, or that he was undergoing 
hospital care under the authority of 38 U.S.C.A. § 1703, or 
that he was traveling at the time of his death under proper 
prior authorization and at VA expense to or from a specified 
place for the purpose of examination, treatment, or care.  

Where the law and not the evidence is dispositive, the appeal 
should be terminated for the absence of legal merit or lack 
of entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 
The law provides for payment of burial benefits only under 
the above specified conditions.  In this case, those 
conditions have not been met.  Although the Board is 
sympathetic to the appellant's circumstances, the Board is 
bound by the applicable law and regulations.  38 U.S.C.A. § 
7104(c) (West 2002).  Accordingly, the claim must be denied.


ORDER

Entitlement to payment of VA nonservice-connected burial 
benefits is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



